Citation Nr: 1645416	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-40 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for frontal headaches.  

2.  Entitlement to rating in excess of 10 percent for status post open fracture right distal tibia shaft with residual numbness and ankle weakness.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for a right wrist disorder.
8.  Entitlement to service connection for a gynecological disorder.

9.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from February 1993 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, and the October 2008 rating decision by the Jackson, Mississippi RO.  The Montgomery, Alabama RO currently has jurisdiction over the appeal.  The service connection issues on appeal have been broadened and recharacterized to ensure that all diagnoses are considered.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.  

The Veteran submitted additional evidence in October 2016 along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  See also Board Hearing Transcript (Tr.) at 2, 40.  

The issue of entitlement to initial compensable rating for frontal headaches is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From November 16, 2006 to October 2, 2014, the Veteran's headaches were productive of characteristic prostrating attacks occurring on an average once a month over the last several months.

2.  From October 2, 2014, the Veteran's headaches have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, for frontal headaches are met from November 16, 2006 to October 2, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2015).

2.  The criteria for a maximum 50 percent rating for frontal headaches are met from October 2, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's service-connected frontal headaches are currently evaluated under DC 8199-8100.  38 C.F.R. §§ 4.20, 4.27.  DC 8100 pertains to migraine headaches, and the Veteran's frontal headaches are currently rated as noncompensable under DC 8100.  There are no other rating criteria addressing headaches.

Under DC 8100, a 10 percent (compensable) disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating is warranted for less frequent attacks.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

VA regulations do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."
Here, the Veteran contends that her frontal headaches have been 30 percent disabling throughout the appeal period.  See September 2010 VA Form 9.  The Board agrees.
During a June 2007 VA examination, she reported headaches two times per month, with pain at a 6 or 7 out of 10, lasting all day.  Although a June 2008 private treatment record shows that the Veteran's headaches had improved, a January 2009 private treatment record indicates that she had headaches that occurred once per week.  In March and April 2009, she rated her headache pain as a 5, 6 and 8 out of 10.  

The Veteran was afforded a VA examination in April 2012.  She reported a dull aching pain in the left side from vertex to frontal at any time of day, lasting from a few minutes to all day.  She noted a constant pain that became severe every few weeks and required ibuprofen.  She estimated having two incapacitating headaches in the past 6 months.  However, the examiner also emphasized that she had not missed any work due to her headaches (she was unemployed at the time) and had not been to the emergency department, so it is unclear how the examiner defined incapacitation at the time of the examination.  For similar reasons, the examiner's determination that the Veteran experienced prostrating attacks of migraine headache pain less than once every two months is of no probative value.

An October 2, 2014, private treatment record shows that the Veteran reported having frequent moderate to severe headaches seven times per week at a pain level of 8 out of 10.  On that date she reported that "her headache is the most severe it has been and [she] had to leave work."  

She was afforded a VA examination in December 2014.  She reported daily headaches treated with verapamil and ibuprofen, and stated that in the past six months she missed five weeks of work due to headaches.  She estimated experiencing 50 incapacitating headaches.  The examiner noted that she had prostrating attacks once every month, and that she had very prostrating and prolonged attacks productive of severe economic inadaptability.  The examiner assessed chronic daily migraines with prostrating attacks several times per week.

During her May 2016 hearing, the Veteran testified that her headaches occurred every week, lasted up to three days at a pain level of 9 or 10 out of 10, and required her to miss work. 

Based on the foregoing, the Board finds that as of October 2, 2014, when the Veteran first reported having frequent moderate to severe headaches seven times per week, her headaches have more closely approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Thus, the Board finds that a maximum 50 percent rating is warranted from October 2, 2014.  Prior to that date, the Veteran's headaches manifested with constant pain that became severe every few weeks.  This is more frequent than characteristic prostrating attacks averaging one in two months over the last several months for a 10 percent rating, but is not demonstrative of very frequent completely prostrating and prolonged attacks for a 50 percent rating; thus, a 30 percent rating, but no higher, is most closely approximated for the earlier portion of the appeal period.  This finding is line with the Veteran's testimony that her headaches have worsened during the last few years.  See Board Hearing Tr. at 8-9.  

Finally, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

An initial 30 percent rating for frontal headaches is granted from November 16, 2006 to October 2, 2014.

A 50 percent for frontal headaches is granted beginning October 2, 2014.


REMAND

Gastrointestinal Disorder

Service treatment records reveal complaints of vomiting, nausea, and heartburn, and diagnoses of gastritis and viral gastroenteritis.  Although the June 2007 VA examiner diagnosed "resolved" GERD associated with weight gain and pregnancy, August 2007 and April 2015 VA treatment records shows a diagnosis of GERD.  Remand is therefore necessary to obtain an examination to determine the nature and etiology of the Veteran's current gastrointestinal disability.

Gynecological Disorder

The September 1992 enlistment examination report shows that she had a history of a change in menstrual pattern and hormonal problems.  A November 1998 service treatment record shows that the Veteran complained of irregular menstruation.  An April 2006 private treatment record shows that she had a miscarriage in April 2005, and had a diagnosis of high risk pregnancy due to multiple fibroids and endomyometritis following dilation and curettage in April 2005.  A translated May 2005 Dr. Geller treatment record shows that she presented with cycle abnormalities and a corpus luteum insufficiency.  A translated July 2005 Dr. Schmidt treatment record indicates that she underwent a diagnostic hysteroscopy and surgical laparoscopy.  

The October 2005 VA examiner indicated that there were no objective findings, but diagnosed gynecological problems consisting of dysfunctional uterine bleeding and possible fertility problems.  The June 2007 VA examiner diagnosed endometriosis and adenomyosis, but did not indicate that it was related to service.  An April 2009 VA treatment record shows a diagnosis of vaginitis.  In January 2011, she underwent a total laparoscopic hysterectomy with uterine morcellation.  An April 2015 VA treatment record shows that her active problems included vaginitis.  Accordingly, as additional diagnoses have been rendered and medical nexus opinions are necessary, an additional examination is necessary for this claim.


Skin Disorder

The September 1992 enlistment examination report includes a notation of history of mild eczema, but she had a normal skin clinical evaluation.  A December 1994 service treatment record shows a diagnosis of seborrheic dermatitis and eczema, and a January 1995 service treatment record indicates treatment for hand dermatitis.  Further, a January 1996 service treatment record shows a diagnosis of history of rash on right hand, and a January 1998 service treatment record shows a diagnosis of psoriasis. 

The October 2005 VA examiner diagnosed sebopsoriasis.  However, the June 2007 VA examiner indicated that the Veteran did not have any skin abnormalities, instead noting current asymptomatic psoriasis but providing no nexus opinion.  Because the examination is inadequate, a new examination is warranted.

Diabetes Mellitus

The June 2007 VA examiner diagnosed "esolved" gestational diabetes with an onset in November 2005, and noted that she did not have a current diagnosis of diabetes.  However, an August 2007 VA treatment record shows elevated blood sugar levels, and a June 2008 private treatment record indicates a history of gestational diabetes and pre-diabetes.  An October 2009 VA treatment record shows that she was started on Metformin for glucose intolerance/insulin resistance, and VA treatment records show that she was diagnosed with type 2 diabetes mellitus in July 2011.  On remand, obtaining a medical opinion is necessary to determine the nature and etiology of the Veteran's current type 2 diabetes mellitus.

Right Wrist Disorder

In service, the Veteran fell and sustained a right wrist injury.  The January 2005 retention exam report shows right wrist pain.  The October 2005 VA examiner noted some decreased range of motion of the right wrist and diagnosed right wrist pain of uncertain etiology.  The June 2007 VA examiner found that the Veteran's in-service injury had healed with residual pain.  However, the Veteran has testified as to continuous right wrist issues over the years.  Accordingly, as is it unclear whether she has a current right wrist disability, a new examination is warranted.

Increased Rating Claims

The Veteran contends that her service-connected right distal tibia shaft and lumbar spine disabilities have worsened since her last VA examination in December 2014.  See, e.g., Board Hearing Tr. at 29-30, 36.  Hence, updated examinations are necessary.

Sleep Disorder

The June 2007 VA examiner noted that the Veteran did not have a history of sleep apnea symptoms, and no history of sleep impairment.  At the hearing, the Veteran contends that within eight months of separation from service she was diagnosed with sleep apnea and had daytime fatigue.  See Board Hearing Tr. at 28.  She also contends that she had daytime sleepiness on active duty.  See id. at 26-27.  VA treatment records show that in November 2007 she was diagnosed with obstructive sleep apnea.  The Board finds that an examination and medical opinion must be obtained on remand.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Further, any outstanding VA treatment records should be associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of her current gastrointestinal disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(a) Provide a current diagnosis for any and all gastrointestinal disorders, including GERD, present since November 2006.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Please also opine as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed disorder had its onset during service or is otherwise the result of service.  In addressing this question, the examiner must discuss the March 1993 service treatment record showing a complaint of vomiting; the June 1993 service treatment record showing complaints of nausea and vomiting; the August 1993 service treatment record indicating a diagnosis of gastritis; the September 1994 service treatment record noting that her heartburn had been a chronic problem for 7-9 months; the June 1995 service treatment record indicating a diagnosis of viral gastroenteritis; and the October 2005 VA examiner diagnosing a history of periodic dyspepsia.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of her current gynecological disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(a) Provide a current diagnosis for any and all gynecological disorders, to include hysterectomy residuals, vaginitis, endometriosis and adenomyosis, present since November 2006.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Please also opine as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed disorder had its onset during service or is otherwise the result of service.  In addressing this question, the examiner must discuss the September 1992 enlistment examination report of medical history showing a change in menstrual pattern and hormonal problems; the January 2005 retention examination report indicating treatment for cysts, heavy periods, and polycystic ovary; the May 2005 Dr. Geller treatment record showing cycle abnormalities, a corpus luteum insufficiency, history of spontaneous miscarriage and inpatient curettage, and diagnosis of postoperative endometritis; the July 2005 diagnostic hysteroscopy and surgical laparoscopy; the June 2007 VA examiner's diagnoses of endometriosis and adenomyosis; the April 2009 VA treatment record showing a diagnosis of vaginitis; and the January 2011 total laparoscopic hysterectomy with uterine morcellation. 

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of her current skin disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(a) Provide a current diagnosis for any and all skin disorders, including psoriasis, present since November 2006.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Please also opine as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed disorder had its onset during service or is otherwise the result of service.  In addressing this question, the examiner must discuss the December 1994 service treatment record showing a diagnosis of seborrheic dermatitis and eczema; the January 1995 service treatment record indicating treatment for hand dermatitis; the January 1996 service treatment record showing a diagnosis of history of rash on right hand; the January 1998 service treatment record showing a diagnosis of psoriasis; and the October 2005 VA examiner's diagnosis of sebopsoriasis.

5.  Then schedule the Veteran for a VA examination to determine the nature and etiology of her current right wrist disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(a) Provide a current diagnosis for any and all right wrist disorders present since November 2006.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Please also opine as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed disorder had its onset during service or is otherwise the result of service, to include her right wrist injury therein.

6.  Then schedule the Veteran for a VA examination to determine the nature and etiology of her current sleep disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(a) Provide a current diagnosis for any and all sleep disorders present since November 2006, including sleep apnea.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Please also opine as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed disorder had its onset during service or is otherwise the result of service, including the Veteran's report of daytime sleepiness therein.  In addressing this question, the examiner must consider the Veteran's lay statements and testimony, to include her report of daytime sleepiness on active duty.
7.  Then obtain an addendum opinion to determine the etiology of the Veteran's current diabetes.  The claims file should be made available to and reviewed by the examiner.  No additional examination of the Veteran is needed unless the examiner determines otherwise.  All findings should be reported in detail.  After a review of the claims file, including the lay statements provided by the Veteran, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's type 2 diabetes mellitus had its onset directly during service or is otherwise the result of service.  In addressing this question, the examiner must discuss her in-service diagnosis of gestational diabetes; the August 2007 VA treatment record showing that the Veteran had elevated blood sugar levels; the June 2008 private treatment record indicating that she had pre-diabetes; and the October 2009 VA treatment record showing that she was started on Metformin for glucose intolerance/insulin resistance.

8.  Schedule the Veteran for a VA examination to determine the current nature and severity of her right distal tibia shaft and lumbar spine disabilities.  The claims file should be made available to and reviewed by the examiner.  

Full range of motion testing must be performed where possible.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

9.  Then, after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


